Order entered September 15, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01010-CR

                                  DAVID CARY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-81636-2011

                                          ORDER
       The State’s unopposed motion for an extension of time in which to file its appellee brief

is GRANTED and the brief is deemed timely filed as of the date received.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE